Exhibit 10.1

AGREEMENT AND GENERAL RELEASE

First Commonwealth Financial Corporation (hereinafter “Employer”) and Sue A.
McMurdy, her heirs, executors, administrators, successors, and assigns
(collectively referred to hereafter as “Employee”), agree to and intend to be
legally bound by the following:

1. Last Day of Employment.    Employee’s last day of employment with Employer
will be or has been July 9, 2012 (“Effective Date”). If Employee accepts and
does not revoke this Agreement, Employee shall be deemed to have resigned as of
the Effective Date.

2. Consideration.    In consideration for signing this Agreement and General
Release (“Agreement”) and in consideration of Employee’s adherence to the
promises made herein, Employer agrees that:

(a) Employer will pay Employee a gross amount of Five Thousand Dollars ($5,000)
payable in a check for alleged attorneys’ fees and made payable to Daniel P.
Lynch along with a form 1099. This check shall be delivered to Attorney Lynch
within ten (10) days of the expiration of the revocation period set forth in
Paragraph 4 and Attorney Lynch and Employee providing Employer with completed
W9s; and

(b) Employer will pay Employee severance in the form of salary continuation for
a period of seventy-four (74) weeks in the amount of Employee’s normal base
salary, less lawful deductions, with payments beginning on the first regular pay
day following the execution of this Agreement and the expiration of the
revocation period set forth in Paragraph 4; and

(c) If Employee elects to continue health coverage in accordance with the
continuation requirements of COBRA, Employer shall pay the cost of said coverage
for a period of time that begins upon the execution of this Agreement and the
expiration of the revocation period set forth in Paragraph 4 and continues for a
period of eighteen (18) months. Thereafter, Employee, if then eligible, may
elect to continue such COBRA coverage for the remainder of the COBRA period at
Employee’s own expense. This period of continued health coverage being paid for
by Employer shall be deemed to run concurrent with the continuation period
federally mandated by COBRA, or any other legally mandated and applicable
federal, state, or local coverage period for benefits provided to terminated
employees. Employer’s obligation to reimburse Employee the cost of coverage
under 2(c) shall cease immediately if at any time before the eighteen month
deadline Employee becomes eligible to receive benefits through another
employer’s plan. Employee has an obligation to inform Employer (through its
General Counsel’s office) immediately upon becoming eligible to receive health
care insurance from another employer; and

(d) It shall engage the services of an outplacement service provider as chosen
by Employee (subject to Employer’s approval which will be granted if selection
is reasonable) to provide outplacement services to Employee up to a maximum of
$15,000 if Employee indicates (no later than thirty (30) days of the expiration
of the revocation period set forth in paragraph 4) that she has a desire to use
such services; and



--------------------------------------------------------------------------------

(e) Employee is currently a participant in Employer sponsored plans or programs
through which she has received or, to the extent she were employed, is eligible
in the future to receive restricted common stock that may only vest pursuant to
the terms of the particular plan or program. Employer hereby agrees to vest
Employee in 2,000 shares of said restricted common stock awarded pursuant to
Restricted Stock Agreement dated as of February 24, 2012 upon the execution of
this Agreement and the expiration of the revocation period in paragraph 4 and
following the requisite Committee approvals. All other restricted shares of
common stock received by Employee or that may have been awarded to Employee are
hereby forfeited. Employee agrees to enter into or execute any other
documentation that Employer reasonably may require in order to give effect to
the vesting of such restricted common stock. At Employer’s sole discretion, it
may elect to pay Employee a lump sum equal to the market price of the stock on
the date the Agreement is signed as determined using the closing price of the
stock reported by the New York Stock Exchange; and

(f) Employee is currently a participant in Employer’s Annual Incentive Plan
(“AIP”). Should Employer meet the 2012 corporate goals contained in the AIP as
determined at year end, Employer will pay Employee a pro rata distribution of
50% of what Employee would have otherwise been entitled to receive had she
remained employed through December 31, 2012 and assuming she had achieved her
individual goals. If Employer fails to meet its 2012 corporate goals, Employee
shall receive no award. All other current or future benefits of the AIP are
hereby forfeited; and

(g) To the extent such benefits can be converted to individual policies in
accordance with their terms, and if Employee converts one or more of her
Employer provided life insurance policy(ies) to a private policy, Employer will
agree to reimburse Employee the cost of such continuing coverage for the length
of the severance period set forth in paragraph 2(b) up to a maximum of $500 per
month with the balance of any remaining payments being paid by Employee. All
other Employer provided benefits except as specifically provided for herein,
shall terminate upon the Effective Date; and

(h) If Employee applies for unemployment benefits requiring Employer to
designate the reason for Employee’s separation from employment, Employer shall
characterize it as a “separation from employment—willful misconduct not
alleged.” Employer shall take no affirmative actions seeking to preclude
Employee’s recovery of unemployment benefits; and

(i) On the first regular pay day following the execution of this Agreement and
the expiration of the revocation period set forth in Paragraph 4, Employer shall
reimburse Employee for 10 accrued, unused PTO days; and

(j) If Employee should die during the severance period set forth in 2(b), any
remaining payments due and owing under 2(b) will be paid, in the same manner and
time as above, by Employer to Employee’s designated beneficiary, John W.
McMurdy, Jr.

(k) Provided Employee submits, in advance, a script of prepared remarks that
focus on comments that are positive in nature, Employer shall make arrangements
for her to meet with a limited audience (that must be agreed to in advance by
Employer) for fifteen (15) minutes or less provided that her oral comments stick
to the script.

 

-2-



--------------------------------------------------------------------------------

3. No Consideration Absent Execution of this Agreement.    Employee understands
and agrees that Employee would not receive the benefits specified in Paragraph
“2” above, except for Employee’s execution of this Agreement and the fulfillment
of the promises contained herein. This final Agreement was given to Employee on
June 27, 2012 (“Delivery Date”). With respect to payments, if any, subject to
Section 409A (as defined in Paragraph 18) and not excepted therefrom, Employee
was informed that: (i) she had no more than 21 days from the Delivery Date to
sign and return this Agreement to the Employer; and (ii) she shall receive none
of the benefits specified in Paragraph 2 if she fails to sign and return this
Agreement to the Employer by or before that time.

4. Revocation.    Employee may revoke this Agreement for a period of seven
(7) calendar days following the day Employee executes this Agreement. Any
revocation within this period must be submitted, in writing, to Matthew Tomb,
General Counsel of Employer, at 22 North Sixth Street, Indiana, Pennsylvania
15701, and state, “I hereby revoke my acceptance of our Agreement.” The
revocation must be personally delivered to Tomb or mailed to Tomb certified
mail, return receipt requested and postmarked within seven (7) calendar days of
execution of this Agreement. This Agreement shall not become effective or
enforceable until the revocation period has expired.

5. General Release of Claims.

(a) Employee knowingly and voluntarily releases and forever discharges Employer,
its parent, affiliates, subsidiaries, divisions, predecessor companies, their
successors and assigns, their affiliated and predecessor companies and the
current and former employees, attorneys, shareholders, members, officers,
directors and agents thereof and the current and former trustees or
administrators of any pension or other benefit plan applicable to the employees
or former employees of Employer (collectively referred to throughout the
remainder of this Agreement as “Releasees”), of and from any and all claims,
demands, liabilities, obligations, promises, controversies, damages, rights,
actions and causes of action, known and unknown, which the Employee has or may
have against Releasees as of the date of execution of this Agreement, examples
include, but are not limited to, any alleged violation of:

 

  •  

Title VII of the Civil Rights Act of 1964, as amended;

 

  •  

The Civil Rights Act of 1991;

 

  •  

Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

 

  •  

The Employee Retirement Income Security Act of 1974, as amended;

 

  •  

The Immigration Reform and Control Act, as amended;

 

  •  

The Americans with Disabilities Act of 1990, as amended;

 

  •  

The Age Discrimination in Employment Act of 1967, as amended;

 

  •  

The Older Workers Benefit Protect Act;

 

  •  

The Workers Adjustment and Retraining Notification Act, as amended;

 

  •  

The Occupational Safety and Health Act, as amended;

 

  •  

The Equal Pay Act of 1963;

 

  •  

The Genetic Information Nondiscrimination Act;

 

  •  

The Family and Medical Leave Act;

 

  •  

Uniformed Services Employment and Reemployment Rights Act

 

-3-



--------------------------------------------------------------------------------

  •  

The Consolidated Omnibus Budget Reconciliation Act of 1985;

 

  •  

Any other federal, state or local civil or human rights law or any other local,
state public policy, contract, tort, or common law; or

 

  •  

Any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in these matters (all of the above collectively referred to as
“Claims”).

(b) This release is intended to be a general release, and excludes only those
claims under any statute or common law that Employee is legally barred from
releasing. Employee is advised to seek independent legal counsel if Employee
seeks clarification on the scope of this release. Signing this Agreement does
not waive Employee’s right to seek a judicial determination of the validity of
Employee’s release of rights arising under the Age Discrimination in Employment
Act.

(c) Nothing herein is intended to or shall preclude Employee from filing a
charge with any appropriate federal, state, or local government agency and/or
cooperating with said agency in its investigation. Employee, however, explicitly
waives any right to file a personal lawsuit or receive monetary damages that the
agency may recover against Releasees, without regard as to who brought any said
complaint or charge.

(d) Other than filing suit to determine the validity of Employee’s release under
the ADEA as set forth in Paragraph 5(b) or filing a charge consistent with
Paragraph 5(c), Employee covenants not to file any lawsuit, charge, complaint,
allegation or cause of action in any forum regarding her employment with or her
termination of employment from Employer. If Employee breaches this covenant, she
agrees to forfeit any and all consideration offered to her in this Agreement

6. Affirmations.    Employee represents and agrees by signing below that
Employee has not been denied any leave or benefit requested, has received the
appropriate pay for all hours worked for Employer and has no known workplace
injuries or occupational diseases. Employee affirms that Employee has not filed,
nor has Employee caused to be filed, nor is Employee presently a party to any
claim, complaint, or action against Releasees in any forum or form. Other than
the consideration set forth in Paragraph 2, Employee further affirms that
Employee has been paid and/or has received all leave (paid or unpaid),
compensation, wages, bonuses and/or commissions to which Employee may be
entitled and that no other leave (paid or unpaid), compensation, wages, bonuses
and/or commissions are due to Employee, except as provided in this Agreement.

Employee agrees that as of the date this Agreement is executed, Employee has no
knowledge of any perceived or alleged failure by Employer to comply with
federal, state or local laws and regulations governing Employer which Employee
has failed to disclose to Employer.

7. Confidentiality.    Employee agrees not to disclose any information regarding
the negotiations leading to, the existence of or substance of this Agreement,
except to Employee’s spouse, tax advisor, and an attorney with whom Employee
chooses to consult regarding Employee’s consideration of this Agreement except
as compelled to do so by process of law. The Restricted Persons (as identified
in paragraph 12) shall keep the negotiations leading to this Agreement
confidential except as required by law or compelled by judicial process.

 

-4-



--------------------------------------------------------------------------------

8. Return of Confidential Information and Documents.    Employee hereby confirms
that she has returned to Employer all documents, memoranda, letters,
correspondence, electronic mail, notes, plans, records, reports, lists and other
documents, including hard and electronic copies, relating to Employer’s business
and that she has not retained copies of this information in any form whatsoever.
If Employee subsequently discovers any such material, she will promptly return
it to Employer, marked to the attention of the General Counsel. Employee
confirms that she has returned to Employer, on or prior to the Effective Date,
any and all of Employer’s property in her possession, including but not limited
to credit cards, security key cards, telephone cards and identification cards.

9. Post-Employment Restrictions.

(a) Confidentiality.    At all times, Employee shall hold in strict confidence
for the benefit of Employer and not communicate or divulge to any person or
entity, directly or indirectly, all information belonging to Employer or any
related or affiliated entity (or relating to Employer’s or any related or
affiliated entity’s affairs) that is not public information, including without
limitation information relating to financial information and projections,
customers or prospective customers (including without limitation credit and
contact information), suppliers or prospective suppliers, sales, raw material
purchasing, margins, pricing, employees, policies, production processes,
business or marketing plans, research and development and information technology
and software and any other trade secret or proprietary information
(collectively, “Confidential Information”). Notwithstanding the foregoing,
Employee may disclose Confidential Information if (i) such Confidential
Information is lawfully within the public domain or (ii) required under penalty
of law. Employee shall not use Confidential Information for personal benefit.

(b) Nonsolicitation of Employees.    For one (1) year following the execution of
this Agreement, Employee shall not induce or attempt to induce any employee of
Employer to terminate employment with Employer, hire or participate in the
hiring of any employee of Employer, or interfere with or attempt to disrupt the
relationship, contractual or otherwise, between Employer and any employee of
Employer. For purposes of this paragraph, an employee of Employer means any
person employed by Employer as of the Effective Date.

(c) Nonsolicitation of Customers.    For one (1) year following the execution of
this Agreement, Employee shall not, directly or indirectly, on behalf of herself
or on behalf of others (i) solicit, or attempt to obtain business from, accept
business from, service, provide consulting services to or contact any Customer
of Employer regarding the purchase, lease or license of a product or service
that is the same as, similar to, or in competition with those products and/or
services made, rendered, performed, offered or under development by Employer or
(ii) encourage any Customer of Employer to move an account or affiliation with
Employer to another entity. A Customer of Employer shall mean any individual or
entity that procured any products or services from Employer or any related or
affiliated entity or maintained an account or affiliation with Employer or any
related or affiliated entity at any time during the two (2) year period prior to
the Effective Date.

 

-5-



--------------------------------------------------------------------------------

10. Current Employment.    Employee waives any claim or right to reinstatement,
recall or future employment with Releasees. Employee agrees that she will not
seek reemployment with Releasees.

11. Public Announcement.    Employer shall issue a public announcement
concerning Employee’s resignation from Employer in a mutually agreed upon form
that will be attached hereto as Exhibit A. Employer shall also, in due course,
make an internal announcement containing similar content as Exhibit A and
expanding upon the transfer of responsibilities.

12. Mutual Nondisparagement.    Employee agrees that she shall not, in writing
or orally, or through conduct, disparage, deprecate, discredit, vilify or
otherwise say anything negative about Releasees. Employee agrees never to
disparage the services, products, customers, or employees of Releasees. These
prohibitions include, without limitation, any such statements made through use
of social media sites, such as FaceBook or Twitter. Thomas Michael Price, Robert
Rout, I. Robert Emmerich, Leonard Lombardi, Matthew Tomb and David Dahlmann
(“Restricted Persons”) shall not, in writing or orally, or through conduct,
disparage, deprecate, discredit, vilify or otherwise say anything negative about
Employee. These prohibitions include, without limitation, any such statements
made through use of social media sites, such as FaceBook or Twitter.

13. Letter of Reference.    Employer’s CEO shall draft and co-sign along with
Employer’s current Chairman of the Board of Directors a one-page letter of
reference in a form mutually agreed upon with Employee to be attached hereto as
Exhibit B.

14. Governing Law and Interpretation.    This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
without giving effect to the principles of conflicts of law.

15. Intellectual Property.    Employee acknowledges and agrees that any and all
developments, works of authorship, inventions and other works embodying
intellectual property rights (“Works”) created by Employee, either alone or with
others, during the scope of Employee’s employment with Employer are owned by
Employer. To the extent that a Work is a work of copyright, Employee
acknowledges and agrees that the Work is a “work made for hire” under the U.S.
Copyright Act. To the extent a Work is not a “work made for hire,” Employee
transfers and assigns all right, title and interest in and to the Work to
Employer and agrees to execute such documents and take such further actions
reasonably requested by Employer (and at Employer’s expense without additional
compensation to Employee) to perfect in Employer the ownership of such Works.

16. Severability.    If any term, provision or paragraph of this Agreement is
determined by a court of competent jurisdiction to be invalid or unenforceable
for any reason, such determination shall be limited to the narrowest possible
scope in order to preserve the enforceability of the remaining portions of the
term, provision or paragraph, and such determination shall not affect the
remaining terms, provisions or paragraphs of this Agreement, which shall
continue to be given full force and effect.

 

-6-



--------------------------------------------------------------------------------

17. Nonadmission of Wrongdoing.    The Parties agree that neither this Agreement
nor the furnishing of the consideration for this Release shall be deemed or
construed at anytime for any purpose as an admission by Employer, or evidence of
any liability or unlawful conduct of any kind.

18. Amendment.    This Agreement may not be modified, altered or changed except
in writing and signed by both parties wherein specific reference is made to this
Agreement.

19. Entire Agreement.    No prior or contemporaneous oral or written agreements
or representations may be offered to alter the terms of this Agreement which
represents the entire agreement of the parties with respect to the subject
matter hereof. To the extent Employee has entered into an enforceable agreement
with Employer that contains provisions that are not in direct conflict with
provisions in this Agreement, the terms of this Agreement shall not supersede,
but shall be in addition to, any other such agreement.

20. Section 409A.    This Agreement will be administered, interpreted and
construed in compliance with Section 409A of the Internal Revenue Code (“Section
409A”), the regulations issued thereunder or any exception thereto. For purposes
of this Agreement, separation pay is intended to be excepted under the
short-term deferral exception as specified in Treas. Reg. § 1.409A-1(b)(4). With
respect to payments, if any, subject to Section 409A (and not excepted
therefrom), each such payment is paid as a result of a permissible distribution
event, and at a specified time, consistent with Section 409A. Employee has no
right to, and there shall not be, any acceleration or deferral with respect to
payments hereunder. Employee acknowledges and agrees that Releasees shall not be
liable for, and nothing provided or contained in this Agreement will obligate or
cause the Releasees to be liable for, any tax, interest or penalties imposed on
Employee related to or arising with respect to any violation of Section 409A.

21. Signatures.    This Agreement may be executed in counterparts, any such copy
of which to be deemed an original, but all of which together shall constitute
the same instrument.

22. Assignment.    Employer and Releasees have the right to assign this
Agreement, but Employee does not. This Agreement inures to the benefit of the
successors and assigns of the Employer, who are intended third party
beneficiaries of this Agreement.

EMPLOYEE HAS BEEN ADVISED THAT EMPLOYEE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS
TO CONSIDER THIS AGREEMENT, AND SEVEN (7) CALENDAR DAYS TO REVOKE AFTER
EXECUTION. EMPLOYEE IS HEREBY ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY OF
EMPLOYEE’S CHOICE PRIOR TO EXECUTION OF THIS AGREEMENT.

EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
AGREEMENT DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL TWENTY-ONE
(21) CALENDAR DAY CONSIDERATION PERIOD.

HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES SET FORTH
HEREIN, AND TO RECEIVE THEREBY THE BENEFITS SET FORTH IN PARAGRAPH “2” ABOVE,
EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL RELEASABLE CLAIMS EMPLOYEE
HAS OR MIGHT HAVE AGAINST EMPLOYER.

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement as of the date set forth below:

 

By:   /s/ T. Michael Price     /s/ Sue A. McMurdy   Employer     Employee Date:
  July 8, 2012     Date:   July 8, 2012

 

-8-